Citation Nr: 0323999	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim on appeal.  In 
October 2002, the Board remanded the claim in order for the 
veteran to be afforded a personal hearing.  The veteran 
testified at a hearing in February 2003.  A transcript of the 
hearing is of record.  The RO returned the case to the Board 
in May 2003.


REMAND

After a careful review of the claims file, the Board finds 
that additional development is required in this case.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain outpatient 
treatment records for the veteran since 
December 2002 from the VA Medical Center 
(VAMC) in New Orleans, Louisiana.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request a 
search of additional service medical 
records for the veteran's period of 
military service from August 1972 to 
March 1974.  He indicated that the 
records currently in the claims folder 
are not complete.  If no additional 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.
	
	3.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination.  The claims file, to include 
records obtained pursuant to the above, 
should be made available to the examiner.  
The examiner should provide a medical 
opinion regarding the relationship 
between the veteran's current psychiatric 
disorders and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
question:
	
?	Does the record establish that the 
veteran's current psychiatric 
disorder is as likely as not related 
to military service?  In responding 
to this question, the examiner 
should indicate the degree to which 
the opinion is based upon the 
objective findings of record as 
opposed to the history as provided 
by the veteran.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

